Exhibit 10.1

Revised April 29, 2013

April 10, 2013

Edward B. Brody

Separation Agreement and Release of Claims

Dear Ned:

This letter will serve as confirmation that you are resigning from your
employment with AOL Inc. (together with its subsidiaries, merged entities, and
affiliates, and its and their respective predecessor and successor entities,
“AOL” or “the Company”). This Separation Agreement and Release of Claims
(“Separation Agreement”), upon its effectiveness in accordance with Paragraph
14, will constitute the entire understanding and complete agreement between you
and the Company regarding the terms of your separation from employment.

1. This confirms the resignation of your employment with the Company effective
as of June 9, 2013 (your “Separation Date”). Effective as of the date of your
notice of intention to resign on April 10, 2013 (the “Transition Date”), you are
not expected to come to the office and you agree that you will only perform
transition tasks or services as reasonably requested by the Company through your
Separation Date. You will remain an employee of the Company through your
Separation Date, and will continue to receive your base salary and benefits
through your Separation Date. Effective as of the Transition Date, you (i) will
no longer be an Executive Vice President of the Company; (ii) resign from any
position as an officer and/or director of AOL Inc. and each and every of its
direct and indirect subsidiaries and/or affiliates, and further agree to take
any additional necessary steps that may be required in order to do so; and
(iii) will have no authority to act as an agent or representative of the
Company. If you obtain other employment with AOL prior to the end of your
receipt of severance payments or benefits (as set forth in Paragraph 6), you
will, as of your rehire date, cease receiving and be disqualified from receiving
future severance payments and benefits under this Separation Agreement. If you
are terminated for breach of your obligations in Paragraph 6, 7 or 8 of the
Executive Employment Agreement between you and AOL dated June 22, 2012, as
amended by the First Amendment dated February 14, 2013 (the “Employment
Agreement”) or are otherwise terminated for “Cause” (as defined in the
Employment Agreement) you will become ineligible to receive the payments and
benefits under this Separation Agreement. You acknowledge and agree that no
action taken by the Company pursuant to this Separation Agreement (including,
without limitation, any diminution in your role with the Company during the time
between your Transition Date and Separation Date) will constitute “Good Reason”
as defined under your Employment Agreement.



--------------------------------------------------------------------------------

2. On the next regularly scheduled pay date following your Separation Date, or
sooner if state or local law requires, you will receive a check for all of your
unpaid wages and any accrued, unused vacation or paid time off due through your
Separation Date, less applicable deductions and withholdings.

3. Your medical, dental and vision benefits will continue through the end of the
month in which your Separation Date occurs. The date of the qualifying event for
purposes of the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) shall
be your Separation Date. You will receive separate information regarding your
option to continue health benefits under COBRA after your Separation Date. Your
Company-paid life insurance will continue through the end of the month in which
your Separation Date occurs. All other Company-sponsored benefits will terminate
on your Separation Date.

4. You must immediately return to the Company all Company property in your
possession, including, but not limited to, your identification badge and
SecurID, keys, computers, laptops, iPhones, iPads, corporate credit cards,
pagers, telephones, parking permits and the original and all copies of any
written, recorded, or computer readable information about Company practices,
procedures, trade secrets, customer lists or product marketing associated with
the Company’s business and any other information deemed proprietary or
confidential in accordance with Company policies, your Confidentiality,
Non-Competition and Proprietary Rights Agreement effective as of November 4,
2009 or any prior confidentiality agreements with Company (collectively, the
“Confidentiality Agreement”). By signing this Separation Agreement, you
represent that you have returned all Company confidential or proprietary
information in your possession and that you took all reasonable steps to protect
the confidentiality of such Company information during your employment. You
agree that you are bound by (a) any legal holds that may apply to you, which
includes providing AOL with access to Company email and any Company-owned
information, even if on personal devices, (b) the terms of the Standards of
Business Conduct through your Separation Date, and (c) your Confidentiality
Agreement and relevant provisions of your Employment Agreement, which remain in
full force and effect after your Separation Date and include, among other
things, non-compete, non-solicit obligations and the continuing duty not to
disclose Company confidential or proprietary information after your Separation
Date. You acknowledge that the restrictive covenants in the Employment
Agreement, Confidentiality Agreement and in this Separation Agreement are
reasonable and enforceable. Additionally, as set forth in more detail under the
terms of your Employment Agreement and Confidentiality Agreement, you
specifically reaffirm, acknowledge and agree in this Separation Agreement that
you will not perform any services or be employed by Time Warner, Inc., Yahoo!,
Inc., Google Inc., Microsoft Corporation, IAC/Interactive Corp., News Corp,
Facebook, Inc., LinkedIn Corporation, Yelp Inc. and Twitter Inc. or any of their
respective subsidiaries, affiliates or successors, or other competitors as
described in your Employment Agreement for the twelve (12) month period from
your Separation Date, through and including June 9, 2014. You also specifically
acknowledge and agree that you have and will continue to abide by your
non-solicit, confidentiality and other obligations in your Employment Agreement
and Confidentiality Agreement and that you have not retained and do not have
custody or control of any AOL property or proprietary information

 

2



--------------------------------------------------------------------------------

of any kind in any form, or any copies thereof. You understand and acknowledge
that the Company has relied upon your representations herein and that the return
of Company property and your abiding by the non-compete, non-solicit,
confidentiality, and other obligations in your Employment Agreement and
Confidentiality Agreement are express conditions of this Separation Agreement.

5. In addition, under the terms and conditions as detailed in this Separation
Agreement, the Company will agree to provide you the additional payments and
benefits set forth herein and in Paragraph 6, which you acknowledge are payments
and benefits to which you are otherwise not entitled, if you (a) sign this
Separation Agreement and the Employment Resignation Certificate, attached as
Appendix A thereto, within the time frame set forth in Paragraph 14, and both
become effective and irrevocable in accordance with their terms prior to the
sixtieth (60th) day following your Separation Date; and (b) earn such payments
and benefits by fulfilling your representations, agreements, and commitments as
set forth or referenced in this Separation Agreement. You may not sign the
Employment Resignation Certification until after your Separation Date. If this
Separation Agreement and Employment Resignation Certificate do not become
effective and irrevocable prior to the sixtieth (60th) day following your
Separation Date or you fail to fulfill your representations, agreements, and
commitments as set forth or referenced in this Separation Agreement, the Company
will have no obligation to make the payments in Paragraph 6 (other than COBRA to
the extent required by law), and you will not be entitled to receive the
additional payments and benefits. The date on which your Separation Agreement or
Employment Resignation Certificate, as applicable, becomes effective and
irrevocable is the “Effective Date” of your Separation Agreement or your
Employment Resignation Certificate, as applicable, as set forth in Paragraph 14.

6. In addition, pursuant to the terms and conditions as described below, in
exchange for your execution of this Separation Agreement and the Employment
Resignation Certificate on or after the Separation Date (and each becoming
effective and irrevocable prior to the sixtieth (60th) day following your
Separation Date) and your compliance with the provisions listed in Paragraph 12
hereof, the Company will provide you with the following, certain of which are
described in the Employment Agreement:

 

  a)

An amount of $1,050,000.12, the equivalent of eighteen (18) months base salary,
less applicable taxes and withholdings. This amount will be paid in a lump sum
on the sixtieth (60th) day following your Separation Date. This payment will not
be eligible for deferrals to Company’s 401(k) plan.

 

  b) Subject to the terms of Paragraph 4.B(i) of your Employment Agreement,
provided the Company pays a bonus to eligible employees under the Company’s ABP
for the year 2013, an amount equal to the Bonus (as defined in the Employment
Agreement) you would have been eligible to receive under the ABP for the year
2013, if any, prorated from January 1, 2013 through your Separation Date, less
applicable taxes and withholdings. This amount will be paid in a lump sum at the
same time that continuing employees receive their ABP payment, if any, for the
year 2013, but no later than March 15, 2014. This payment will not be eligible
for deferrals to Company’s 401(k) plan.

 

3



--------------------------------------------------------------------------------

  c) If you are eligible for and timely elect COBRA continuation coverage, the
Company will pay, on an after-tax basis, the COBRA premium for you and your
eligible dependents to continue group health benefits coverage under COBRA
(based on your elected level of coverage as in effect immediately prior to your
Separation Date) beginning the first day of the calendar month following your
Separation Date and continuing for eighteen (18) months, or until such earlier
date as you cease to be eligible for COBRA continuation coverage. After such
time, you may, at your own expense, continue group medical, vision and dental
benefits for whatever balance of time you or your eligible dependents remain
eligible to continue coverage under COBRA. Additionally, you agree that the
Company may impute compensation income to you in an amount equal to 102% of the
premium cost for such group health coverage if necessary to avoid adverse income
tax consequences to you resulting from the application of Section 105(h) of the
Internal Revenue Code of 1986, as amended, to Company’s payment of the cost of
such group health coverage.

 

  d) Any outstanding equity-based awards will be treated in accordance with the
terms and conditions of the applicable stock incentive plan, award agreement and
notice under which such awards were granted.

 

  e) You shall not be entitled to notice or severance under any policy or plan
of the Company (the payments and benefits set forth in this Paragraph being
given in lieu thereof) and you waive your participation in and claims under any
such policies and plans. For the avoidance of doubt, the foregoing sentence will
not have any adverse impact on your right to indemnification and D&O coverage.

7. The payments and other benefits set forth in Paragraph 6 are being offered in
consideration for your execution of this Separation Agreement and the Employment
Resignation Certificate (and both becoming effective and irrevocable), including
a release of all claims against the Company as set forth in Paragraph 8 below
and in the Employment Resignation Certificate, and compliance with your
covenants and other obligations set forth in Paragraphs 4, 9, 10, or 11 of this
Separation Agreement, under Paragraphs 6, 7, 8 or 9 of your Employment
Agreement, and under your Confidentiality Agreement, all of which must be
satisfied in full in order for the payments and other benefits set forth in
Paragraph 6 to be earned. This Separation Agreement and any payments provided
hereunder may not be cited as and do not constitute an admission of any
wrongdoing by the Company or an admission of any violation of any law or legal
obligation with respect to any aspect of your employment with the Company. You
agree that, except with respect to the payments and benefits you will receive
under this Separation Agreement, you have received all other compensation,
benefits, bonuses, leave and notice that you are otherwise entitled to receive
to date from the Company.

 

4



--------------------------------------------------------------------------------

8. In exchange for the Company’s agreement as stated above, you agree to release
and discharge unconditionally the Company and any of its past or present
subsidiaries, affiliates, related entities, predecessors, merged entities and
parent entities, benefit plans, and all of their respective past and present
officers, directors, stockholders, employees, benefit plan administrators and
trustees, agents, attorneys, insurers, representatives, affiliates, and all of
their respective successors and assigns, from any and all claims, actions,
causes of action, demands, obligations, grievances, suits, losses, debts and
expenses (including attorneys’ fees and costs), damages, and claims in law or in
equity of any nature whatsoever arising from your employment with the Company
and your separation from employment or otherwise, whether known or unknown,
suspected or unsuspected, you ever had, now have, or shall have against the
Company up to and including the day on which you sign this Separation Agreement.
Without limiting the generality of the foregoing, the claims you are waiving
include, but are not limited to, (a) all claims arising out of or related to any
stock options or other compensatory stock awards held by you or granted to you
by the Company which are scheduled to vest subsequent to your Separation Date;
(b) any claims, demands, and causes of action alleging violations of public
policy, or of any federal, state, or local law, statute, regulation, executive
order, or ordinance, or of any duties or other obligations of any kind or
description arising in law or equity under federal, state, or local law,
regulation, ordinance, or public policy having any bearing whatsoever on the
terms or conditions of your employment with or by the Company or the termination
or resignation of your employment with the Company or any association or
transaction with or by the Company; (c) all claims of discrimination or
harassment on the basis of sex, race, age, national origin, religion, sexual
orientation, disability, veteran status or any other legally protected category,
and of retaliation; (d) all claims under Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, the Age Discrimination in Employment
Act, the ADA Amendments Act, the Older Workers Benefit Protection Act, the Fair
Labor Standards Act, the Genetic Information Nondiscrimination Act, 42 U.S.C. §
1981, as amended, the New York Human Rights Law, the New York City Human Rights
Law, The New York Labor Law, the New York Equal Pay Law, the New York Civil
Rights Law, the New York Rights of Persons With Disabilities Law, the New York
Equal Rights Law, the New York City Administrative Code, and all other federal,
state and local fair employment and anti-discrimination laws, all as amended;
(e) all claims under the Worker Adjustment and Retraining Notification Act and
similar state and local statutes, all as amended; (f) all claims under the
National Labor Relations Act, as amended; (g) all claims under the Family and
Medical Leave Act and other federal, state and local leave laws, all as amended;
(h) all claims under the Employee Retirement Income Security Act (except with
respect to accrued vested benefits under any retirement or 401(k) plan in
accordance with the terms of such plan and applicable law); (i) all claims under
the Sarbanes-Oxley Act of 2002, the False Claims Act, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, the Securities Exchange Act of 1934, the
Commodity Exchange Act, the Consumer Financial Protection Act, the American
Recovery and Reinvestment Act, the Foreign Corrupt Practices Act, and the EU
Competition Law; (j) all claims of whistleblowing and retaliation under federal,
state and local laws; (k) all claims under any principle of common law or
sounding in tort or contract; (l) all claims concerning any right to
reinstatement; and (m) all claims for attorneys’ fees, costs, damages or other
relief (monetary, equitable or otherwise) from the Company, whether under
federal, state or local law, whether statutory, regulatory or common law, to the
fullest extent permitted by law. Further, each of

 

5



--------------------------------------------------------------------------------

the persons and entities released herein is intended to be a third-party
beneficiary of this Separation Agreement. This release of claims does not affect
or waive any payments and benefits provided to you under this Separation
Agreement that are contingent upon the effectiveness of this release and waiver
or otherwise expressly survive termination thereof, any indemnification rights
you may have in accordance with Company’s governance instruments or under any
director and officer liability insurance maintained by Company with respect to
liabilities arising as a result of your service as an officer and employee of
Company, any claim for workers’ compensation benefits, unemployment benefits or
other legally non-waivable rights or claims; claims that arise after you sign
this Separation Agreement; your right to own and exercise any and all Company
stock options or other equity awards held by you that are exercisable as of your
Separation Date during the applicable period of exercise and in accordance with
all other terms of those options and the stock option plans, agreements, and
notices under which such options were granted; or your right to enforce the
terms of this Separation Agreement. Additionally, nothing in this Separation
Agreement waives or limits your right to file a charge with, provide information
to or cooperate in any investigation of or proceeding brought by a government
agency (though you acknowledge you are not entitled to recover money or other
relief with respect to the claims waived in this Separation Agreement).

9. You agree to assist the Company, in connection with any litigation,
investigation or other matter involving your tenure as an employee, officer or
director of the Company, including, but not limited to, attending meetings with
Company representatives and counsel and giving testimony in any legal proceeding
involving the Company. The Company will reimburse you for reasonable
out-of-pocket expenses incurred in rendering such assistance to the Company
(including attorney’s fees incurred in accordance with the applicable provisions
of the Company’s Bylaws and Certificate of Incorporation), and will provide such
reimbursement no later than ninety (90) days following the Company’s receipt of
supporting documentation of your incurrence of these expenses.

10. Pursuant to and as part of your release and discharge of the Company, as set
forth herein, you represent, warrant, and agree that you have not filed any
claims, charges, complaints, lawsuits, arbitrations or other actions against the
Company in any administrative, judicial, arbitral, or other forum, including any
charges or complaints against the Company with any federal, state, or local
agency charged with the enforcement of any law or any self regulatory
organization. Additionally, you agree not to affirmatively encourage or incite
any person or entity in litigation against the Company or its affiliates,
officers, directors, employees or agents in any manner. This provision does not
affect the claims and rights that you have not waived as set forth in Paragraph
8, does not limit any of your rights that are not legally waivable, and does not
prohibit your voluntary cooperation with government agency investigations or
your response to a valid subpoena for documents or testimony or other lawful
process; however, you agree to provide the Company with immediate notice of any
such subpoena or process.

11. You agree not to make any disparaging or untruthful remarks or statements
about the Company or its products, services, officers, directors, employees, or
agents, or issue any communication, written or otherwise, that reflects
adversely on or encourages any adverse

 

6



--------------------------------------------------------------------------------

action against the Company. Nothing in this Separation Agreement, however,
prevents you from testifying truthfully under oath pursuant to any lawful court
order or subpoena or otherwise responding to or providing disclosures required
by law, court order, or subpoena. In addition, you understand and agree that the
terms of this Separation Agreement and the facts and circumstances underlying
this Separation Agreement are confidential, and you agree not to disclose to
others, including but not limited to any person, organization, business, or
media outlet, the terms of this Separation Agreement or the facts and
circumstances underlying the Separation Agreement, except as otherwise permitted
or required by law, to a government agency in connection with a charge or
investigation, in connection with a dispute arising out of this Separation
Agreement, or with the written consent of the Company; provided, however, that
this Paragraph 11 does not preclude disclosure to your immediate family or for
purposes of securing professional financial, tax or legal services, provided
further that, prior to making any such disclosure, you will inform any such
persons that this confidentiality clause is in effect and that they are also
bound by it.

12. You agree that in the event the Employment Resignation Certificate fails to
become effective and irrevocable, you breach any of your obligations to the
detriment of the Company under Paragraphs 4, 9, 10, or 11 of this Separation
Agreement, under Paragraphs 6, 7, 8 or 9 of your Employment Agreement, or under
your Confidentiality Agreement, you will not have earned the amounts set forth
in Paragraph 6 hereof, and therefore the Company will be entitled to stop making
any future payments otherwise payable under Paragraph 6 above which shall
immediately terminate upon the occurrence of any such breach, to recover the
full amount paid under Paragraph 6 which you shall be obligated to return to the
Company, and to obtain all other remedies provided by law or in equity. You
further agree to indemnify and hold harmless the Company from and against any
and all losses, liabilities, damages, and expenses, including reasonable
attorneys’ fees, the Company may incur or suffer arising out of or in connection
with any breach of a representation or agreement by you.

13. If any term or clause of this Separation Agreement or the Employment
Resignation Certificate should ever be determined to be unenforceable, you and
the Company agree that this will not affect the enforceability of any other term
or clause of this Separation Agreement or the Employment Resignation
Certificate. Further, if any provision of this Separation Agreement or
Employment Resignation Certificate is deemed overbroad or unreasonable, such
provision shall be enforced to the maximum extent possible under law.

14. Pursuant to the Older Workers Benefit Protection Act of 1990 (“OWBPA”), you
are advised: (1) to consult an attorney regarding this Separation Agreement and
the Employment Resignation Certificate before executing the Separation Agreement
and the Employment Resignation Certificate; (2) that you are waiving rights or
claims which may be waived by law in exchange for consideration which is not
otherwise due to you; (3) that rights or claims, including those arising under
the Age Discrimination in Employment Act of 1967 (ADEA), that may arise after
the date this Separation Agreement is executed are not waived; (4) that you have
twenty-one (21) days from the date you received this Separation Agreement, in
which to sign and return the Separation Agreement, although you may, at your
discretion, knowingly and voluntarily, sign and return the Separation Agreement
at any earlier time; (5) that you have seven (7) days from your Separation Date
in which to sign and return the Employment

 

7



--------------------------------------------------------------------------------

Resignation Certificate, although you may, at your discretion, knowingly and
voluntarily, sign and return the Employment Resignation Certificate at any
earlier time that is on or after your Separation Date (6) that any modification
of this Separation Agreement or the Employment Resignation Certificate does not
restart the relevant consideration period; (7) that at any time within seven
(7) days after executing this Separation Agreement, you may revoke the
Separation Agreement; (8) that this Separation Agreement is not enforceable
until the revocation period has passed without a revocation; (9) that at any
time within seven (7) days after executing the Employment Resignation
Certificate, you may revoke such certificate; and (10) that the Employment
Resignation Certificate is not enforceable until the revocation period has
passed without a revocation. You acknowledge that by signing this Separation
Agreement, you are giving up claims and rights under the Age Discrimination in
Employment Act of 1967 as amended, as described above.

To revoke, you must send a written statement of revocation delivered by
certified mail to AOL Inc., Attn: Gillian Pon, 22000 AOL Way, Dulles, VA 20166.
The revocation must be received no later than 5:00 p.m. on the seventh (7th) day
following your execution of this Separation Agreement. If you do not so revoke,
the eighth (8th) day following your acceptance will be the “Effective Date” of
this Separation Agreement. If you have not returned the executed Separation
Agreement within the time permitted, then the Company’s offer and obligation to
provide separation payments and benefits will expire by its own terms at the
conclusion of the time permitted.

15. This letter is intended to comply with Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the Code. Any
provision that would cause this Agreement or any payment hereof to fail to
satisfy Section 409A of the Code shall have no force or effect until amended to
the minimum extent required to comply with Section 409A, which amendment may be
retroactive to the extent permitted by Section 409A. A termination of employment
shall not be deemed to have occurred for purposes of any provision of this
letter providing for the payment of amounts or benefits upon or following a
termination of employment unless such termination is also a “Separation from
Service” within the meaning of Code Section 409A and, for purposes of any such
provision of this letter, references to a “resignation,” “termination,”
“termination of employment” or like terms shall mean Separation from Service.
Notwithstanding anything herein to the contrary, if at the time of your
termination of employment with the Company you are a “specified employee” as
defined in Section 409A of the Code (and any related regulations or other
pronouncements thereunder) and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then such payments or benefits shall commence to
be made (without any reduction in such payments or benefits ultimately paid or
provided to you) on the second regularly scheduled payroll date following the
six-month anniversary of your termination of employment with the Company (or the
earliest date as is permitted under Section 409A of the Code) (the “Delayed
Commencement Date”). Any installment payments that are delayed pursuant to the
preceding sentence shall be accumulated and paid in a lump sum on the Delayed
Commencement Date, and the remaining installment payments shall begin on such
Delayed Commencement Date in accordance with the

 

8



--------------------------------------------------------------------------------

schedule provided in Paragraph 6. As a general rule, the term “specified
employee” only includes the top fifty (50) most highly compensated employees of
the Company. Furthermore, if any other payments of money or other benefits due
to you hereunder could cause the application of an accelerated or additional tax
under Section 409A of the Code, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A of the Code, or otherwise such payment or other benefits shall be
restructured, to the extent possible, in a manner, determined by the Company,
that does not cause such an accelerated or additional tax. To the extent any
reimbursements or in-kind benefits due to you under this letter constitute
“deferred compensation” under Code Section 409A (after taking into account all
exclusions applicable to such payments or benefits under Section 409A), any such
reimbursements or in-kind benefits shall be paid to you in a manner consistent
with Treas. Reg. Section 1.409A-3(i)(1)(iv). Each payment made under this letter
(including each installment payment) shall be designated as a “separate payment”
within the meaning of Section 409A of the Code. The Company shall consult with
you in good faith regarding the implementation of the provisions of this
section; provided that neither the Company nor any of its employees or
representatives shall have any liability to you with respect thereto.

16. Except as expressly provided herein, this Separation Agreement will not by
implication or otherwise limit, impair, reduce, eliminate or constitute a waiver
of, or otherwise affect the rights and remedies of Company pursuant to the terms
of the Employment Agreement and Confidentiality Agreement, and will not alter,
modify, amend or in any way affect any terms, conditions, obligations and
covenants or agreements contained in the Employment Agreement or Confidentiality
Agreement, all of which shall continue in full force and effect except to the
extent modified herein.

17. This Separation Agreement contains the entire agreement between you and the
Company, and it supersedes and cancels any and all prior and contemporaneous
written and oral agreements, arrangements, or representations concerning the
subject matter hereof between you and the Company, except to the extent of
continuing obligations or responsibilities with respect to your Employment
Agreement and Confidentiality Agreement. You affirm that, in entering into this
Separation Agreement you are not relying upon any oral or written promise or
statement made by anyone at any time on behalf of the Company

18. This Separation Agreement will be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely in New York without regard to the principles of
conflicts of law. You further consent to personal jurisdiction in the state and
federal courts of the State of New York, which you agree shall be the exclusive
forum, in any proceeding concerning this Separation Agreement.

 

9



--------------------------------------------------------------------------------

To accept the Separation Agreement, you must sign below on or after your
Transition Date and return one entire copy to AOL Inc., Attn: Gillian Pon, 22000
AOL Way, Dulles, VA 20166. (An extra copy for your files is enclosed.)

 

Sincerely, /s/ John Reid-Dodick John Reid-Dodick Chief People Officer AOL Inc.

 

10



--------------------------------------------------------------------------------

By signing this Separation Agreement, I acknowledge that: I have had the
opportunity to review this Separation Agreement and the Employment Resignation
Certificate carefully with legal or other personal advisors of my own choice; I
understand that by signing this Separation Agreement I am releasing the Company
of all claims against it; I have read this Separation Agreement and the
Employment Resignation Certificate and understand their terms; I have been given
a reasonable period of time to consider its terms and effect and to ask any
questions I may have; I voluntarily agree to the terms of this Separation
Agreement.

AGREED AND ACCEPTED:

 

/s/ Edward B. Brody

   

4/30/13

Edward B. Brody     Date

 

11



--------------------------------------------------------------------------------

APPENDIX A

EMPLOYMENT RESIGNATION CERTIFICATE

I entered into a Separation Agreement with AOL Inc. (together with its
subsidiaries, merged entities and affiliates, and its and their respective
predecessor and successor entities, “AOL” or “the Company”) dated             ,
2013 (the “Separation Agreement”).

I hereby acknowledge that:

(1) A blank copy of this Employment Resignation Certificate (“Certificate”) was
attached as an Appendix to the Separation Agreement when it was given to me for
review. I have had more time to consider signing this Certificate than the ample
time I was given to consider signing the Separation Agreement, and in any event
more than 21 days have elapsed from the date that I received this Certificate. I
may revoke this Certificate within seven (7) days after I sign it in the manner
as set forth in Paragraph 14 of the Separation Agreement. I understand that I am
giving up claims and rights under the Age Discrimination in Employment Act of
1967 as amended, and as described in the Separation Agreement. Additionally, I
understand that the Certificate is not enforceable until the revocation period
has passed without revocation. If this 7-day period expires without revocation,
I understand that this Certificate will become final and effective on the eighth
day following the date I sign this Certificate, which day will be the “Effective
Date” of this Certificate. I was advised to discuss the Separation Agreement,
including this Certificate, with an attorney before executing either document.

(2) I am not permitted to sign this Certificate until after my Separation Date.

(3) The benefits payable under Paragraph 6 of the Separation Agreement are only
payable to me if I sign this Certificate and do not revoke it within seven
(7) days after I sign it and that it becomes effective and irrevocable prior to
the sixtieth (60th) day following my Separation Date.

(4) I resigned my employment with the Company and my employment terminated
before I signed this Certificate and, in exchange for receiving benefits payable
under Paragraph 6 of the Separation Agreement, I hereby agree that this
Certificate will be a part of my Separation Agreement and that my Separation
Agreement, including without limit, the release of claims set forth in Paragraph
8 of the Separation Agreement, will be construed and applied as if I signed it
on the day I signed this Certificate. This extends my commitments, covenants and
other obligations under the Separation Agreement and the release of claims under
the Separation Agreement to any claims that arose during the remainder of my
employment through my Separation Date.

(5) I agree to release and discharge unconditionally the Company and any of its
past or present subsidiaries, affiliates, related entities, predecessors, merged
entities and

 

12



--------------------------------------------------------------------------------

parent entities, benefit plans, and all of their respective past and present
officers, directors, stockholders, employees, benefit plan administrators and
trustees, agents, attorneys, insurers, representatives, affiliates, and all of
their respective successors and assigns, from any and all claims, actions,
causes of action, demands, obligations, grievances, suits, losses, debts and
expenses (including attorneys’ fees and costs), damages, and claims in law or in
equity of any nature whatsoever arising from your employment with the Company
and your separation from employment or otherwise, whether known or unknown,
suspected or unsuspected, I ever had, now have, or shall have against the
Company up to and including the day on which I sign this Certificate. Without
limiting the generality of the foregoing, the claims I am waiving include, but
are not limited to, (a) all claims arising out of or related to any stock
options or other compensatory stock awards held by me or granted to me by the
Company which are scheduled to vest subsequent to my Separation Date; (b) any
claims, demands, and causes of action alleging violations of public policy, or
of any federal, state, or local law, statute, regulation, executive order, or
ordinance, or of any duties or other obligations of any kind or description
arising in law or equity under federal, state, or local law, regulation,
ordinance, or public policy having any bearing whatsoever on the terms or
conditions of my employment with or by the Company or the termination or
resignation of my employment with the Company or any association or transaction
with or by the Company; (c) all claims of discrimination or harassment on the
basis of sex, race, age, national origin, religion, sexual orientation,
disability, veteran status or any other legally protected category, and of
retaliation; (d) all claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, the
ADA Amendments Act, the Older Workers Benefit Protection Act, the Fair Labor
Standards Act, the Genetic Information Nondiscrimination Act, 42 U.S.C. § 1981,
as amended, the New York Human Rights Law, the New York City Human Rights Law,
The New York Labor Law, the New York Equal Pay Law, the New York Civil Rights
Law, the New York Rights of Persons With Disabilities Law, the New York Equal
Rights Law, the New York City Administrative Code, and all other federal, state
and local fair employment and anti-discrimination laws, all as amended; (e) all
claims under the Worker Adjustment and Retraining Notification Act and similar
state and local statutes, all as amended; (f) all claims under the National
Labor Relations Act, as amended; (g) all claims under the Family and Medical
Leave Act and other federal, state and local leave laws, all as amended; (h) all
claims under the Employee Retirement Income Security Act (except with respect to
accrued vested benefits under any retirement or 401(k) plan in accordance with
the terms of such plan and applicable law); (i) all claims under the
Sarbanes-Oxley Act of 2002, the False Claims Act, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, the Securities Exchange Act of 1934, the
Commodity Exchange Act, the Consumer Financial Protection Act, the American
Recovery and Reinvestment Act, the Foreign Corrupt Practices Act, and the EU
Competition Law; (j) all claims of whistleblowing and retaliation under federal,
state and local laws; (k) all claims under any principle of common law or
sounding in tort or contract; (l) all claims concerning any right to
reinstatement; and (m) all claims for attorneys’ fees, costs, damages or other
relief (monetary, equitable or otherwise) from the Company, whether under
federal, state or local law, whether statutory, regulatory or common law, to the
fullest extent permitted by law. Further, each of the persons and entities
released herein is intended to be a third-party beneficiary of this Certificate.
This release of claims does not affect or waive any payments and benefits
provided to you under this Separation Agreement that are contingent upon the
effectiveness of this

 

13



--------------------------------------------------------------------------------

release and waiver or otherwise expressly survive termination thereof, any
indemnification rights you may have in accordance with Company’s governance
instruments or under any director and officer liability insurance maintained by
Company with respect to liabilities arising as a result of your service as an
officer and employee of Company, any claim for workers’ compensation benefits,
unemployment benefits or other legally non-waivable rights or claims; claims
that arise after I sign this Certificate; my right to own and exercise any and
all Company stock options or other equity awards held by me that are exercisable
as of my Separation Date during the applicable period of exercise and in
accordance with all other terms of those options and the stock option plans,
agreements, and notices under which such options were granted; or my right to
enforce the terms of the Separation Agreement. Additionally, nothing in this
Certificate waives or limits my right to file a charge with, provide information
to or cooperate in any investigation of or proceeding brought by a government
agency (though I acknowledge I am not entitled to recover money or other relief
with respect to the claims waived in the Separation Agreement or this
Certificate).

(6) I have returned all Company confidential or proprietary information in my
possession and I took all reasonable steps to protect the confidentiality of
such Company information during my employment.

(7) I hereby resign any and all positions that I hold with the Company,
including without limitation, as an officer and/or director of AOL Inc. and from
each of its direct and indirect subsidiaries and/or affiliates to the extent
that such relationship remains in effect on this date.

(8) I agree that except with respect to any payments and benefits that I remain
entitled to receive under my Separation Agreement with the Company, I have
received all other compensation, benefits, bonuses, leave and notice that I am
otherwise entitled to receive from the Company.

By signing this Certificate, I acknowledge that: I have had the opportunity to
review the Separation Agreement and Certificate carefully with legal or other
personal advisors of my own choice; I understand that by signing this
Certificate I am releasing the Company of all claims against it; I have read
both the Separation Agreement and Certificate and understand their terms; I have
been given a reasonable period of time to consider the terms and effect and to
ask any questions I may have; I voluntarily agree to the terms of this
Certificate.

AGREED AND ACCEPTED:

 

 

   

 

Edward B. Brody     Date

 

14